73 F.3d 358NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ricky A. PIERCE, Plaintiff-Appellant,v.Peggy JONES;  Deborah Adles, Defendants-Appellees.
No. 95-6602.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Jan. 3, 1996.

Ricky A. Pierce, Appellant Pro Se.  Neil Clark Dalton, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ricky Pierce appeals from the district court's order granting summary judgment to Defendants in his 42 U.S.C. Sec. 1983 (1988) action.  The district court awarded summary judgment upon recommendation by a magistrate judge.  Although we express no opinion as to the ultimate success of Appellant's claims, we vacate the district court's order and remand for further proceedings.


2
Pierce filed timely objections to the magistrate judge's report and recommendation.  Apparently, these objections were not brought to the attention of the district court.  The court's order refers to Defendants' motions to dismiss or for summary judgment, Pierce's motions to transmit the record and to compel, and to the magistrate judge's report.  However, there is no mention of Appellant's objections.


3
Under 28 U.S.C. Sec. 636(b)(1) (1988), the district court is obligated to review de novo those portions of the magistrate judge's report to which objections are filed.  See United States v. Schronce, 727 F.2d 91, 93 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  The district court's order, however, does not state whether it conducted a review of the record as to those objections or made a decision on the disputed issues de novo.  Because Pierce made specific, timely objections to the magistrate judge's factual findings, the district court's error was not harmless.  Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982).


4
Therefore, we vacate the district court's order and remand the matter for the district court to conduct the required de novo review and issue a decision or to state that it conducted such review before rendering its previous decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED